Citation Nr: 0007896	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.

2.  Entitlement to a compensable evaluation, based upon 
multiple, noncompensable disabilities, under 38 C.F.R. 
§ 3.324 (1999).


REPRESENTATION

Veteran represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel




INTRODUCTION

The veteran had verified active military service from 
February 1967 to November 1970, and his DD Form 214 indicates 
two months and twenty-four days of prior service.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  

In his September 1998 Notice of Disagreement, the veteran 
also initiated an appeal of the initial noncompensable 
evaluation assigned for his service-connected nasal bone 
fracture.  However, in his November 1998 Substantive Appeal, 
he indicated that he sought to continue his appeal only with 
regard to the two issues listed above.  See 38 C.F.R. 
§§ 20.200, 20.202 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has average pure tone thresholds of 52 
decibels in the right ear and 46 decibels in the left ear, 
and speech recognition testing scores of 92 percent in the 
right ear and 88 percent in the left ear.

3.  The veteran's service-connected disabilities, including 
bilateral sensorineural hearing loss and a nasal bone 
fracture, have not been shown to clearly interfere with 
normal employability.  

CONCLUSIONS OF LAW

1.  The evidence does not satisfy the criteria for an initial 
compensable evaluation for bilateral sensorineural hearing 
loss.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.85, Diagnostic Code 6100 (1999); 38 C.F.R. 
§ 4.85 (1998).

2.  The evidence does not satisfy the criteria for a 
compensable evaluation, based upon multiple, noncompensable 
disabilities, under 38 C.F.R. § 3.324 (1999).  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.324 (1999).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist in developing the facts 
pertinent to the veteran's claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

I.  Bilateral hearing loss

In light of service medical records showing decreased 
hearing, the RO granted service connection for bilateral 
hearing loss in the appealed August 1998 rating decision.  A 
noncompensable (zero percent) evaluation was assigned, 
effective from May 1998.  This evaluation has since remained 
in effect and is at issue in this case.

The RO based the veteran's noncompensable evaluation on the 
results of a June 1998 VA audiological examination.  The 
audiological evaluation conducted in conjunction with this 
examination revealed that pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
65
65
LEFT
30
30
40
55
60

The average pure tone thresholds were noted to be 52 decibels 
for the right ear and 46 decibels for the left ear, and 
speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  The 
examiner diagnosed normal middle ear functioning bilaterally, 
with audiometric findings revealing mild to moderate 
sensorineural hearing loss bilaterally.  Speech reception 
thresholds were noted to be in good agreement with 
audiometric findings, and word discrimination was found to be 
good for both ears.  

The diagnosis of mild to moderate sensorineural hearing loss 
was also included in the report of a July 1998 VA ear 
examination, with signs of hearing loss secondary to military 
noise exposure also noted.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  But see generally Fenderson v. West, 
12 Vet.App 119 (1999) (concerning the application of 
"staged" ratings in certain cases in which a claim for a 
higher evaluation stems from an initial grant for service 
connection for the disability at issue).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (1999).

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (1999).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 (1999)) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b) (1999).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85 (1999)) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100 (1999).  

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, effective as of June 10, 1999.  See 38 C.F.R. 
§ 4.86 (1999); see also 64 Fed. Reg. 25202-25210 (1999).  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet.App. 308, 312-13 (1991).  But see Rhodan 
v. West, 12 Vet.App. 55, 57 (1998) (where compensation is 
awarded or increased pursuant to an act of Congress or an 
administrative issue, the effective date of an award or 
increase shall not be earlier than the effective date of the 
act of Congress or the administrative issue); 38 U.S.C.A. 
§ 5110(g) (West 1991). 

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 
C.F.R. § 4.86 (1999).  In this case, as the veteran's 
audiological testing results do not reflect either pattern of 
impairment, the application of these regulatory changes does 
not result in prejudice to the veteran.  See generally 
Bernard v. Brown, 4 Vet.App. 384 (1994); see also 38 C.F.R. 
§ 4.85 (1998).

In this case, the results from both of the veteran's VA 
examinations indicate, under Table VI, level I hearing in the 
right ear and level II hearing in the left ear.  As applied 
to Table VII, these findings warrant a noncompensable 
disability evaluation under Diagnostic Code 6100.

The Board observes that the veteran reported in his November 
1998 Substantive Appeal that his hearing loss interferes with 
his work as a train operator, as he has difficulty in hearing 
his train radio.  However, the veteran's lay assertions of 
decreased hearing are insufficient to establish entitlement 
to a compensable evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992).  The Board reminds the veteran that 
he is free to submit evidence at a later date in furtherance 
of the assignment of a higher evaluation.  In the present 
case, however, the mechanical application clearly establishes 
an initial noncompensable disability evaluation under 
Diagnostic Code 6100. 

In reaching this decision, the Board finds that the evidence 
does not raise the question of whether a higher rating was in 
order for any periods of time following the initial grant of 
service connection so as to warrant "staged" ratings due to 
a significant change in the level of disability.  In fact, 
the symptomatology shown during the pendency of this appeal 
has remained essentially consistent, with the degree of 
severity at all times during the pendency of this appeal 
fully contemplated by the assigned evaluation.  Moreover, the 
veteran has not alleged, and the record does not demonstrate, 
that any recent findings were used in any way to deprive him 
of a higher rating when he was originally evaluated by the 
VA.  See generally Fenderson, 12 Vet.App. at 119.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected bilateral sensorineural hearing 
loss has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet.App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet.App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).

II.  Consideration under 38 C.F.R. § 3.324 (1999).

Under 38 C.F.R. § 3.324 (1999), whenever a veteran is 
suffering from two or more separate and permanent service-
connected disabilities of such character as to clearly 
interfere with normal employability, even though none of 
these disabilities may be assigned a compensable rating under 
the Schedule for Rating Disabilities, a 10 percent evaluation 
may be assigned (although not in combination with any other 
rating).

In this case, the veteran's service-connected disabilities 
include bilateral sensorineural hearing loss and a nasal bone 
fracture.  Both of these disabilities have been evaluated as 
noncompensably disabling.  

As indicated above, the Board has found no basis for a higher 
evaluation for the veteran's service-connected bilateral 
sensorineural hearing loss, and the medical records upon 
which this decision has been predicated include no medical 
opinions or other information suggesting that this disability 
clearly interferes with normal employability.  Likewise, 
there is no medical evidence suggesting that the veteran's 
service-connected nasal bone fracture interferes in any way 
with his employability.  In fact, the veteran's June 1998 VA 
general medical examination revealed no nasal abnormalities, 
and, during that examination, the veteran reported that he 
had not lost time from work because of his medical problems, 
even though he used hearing protection.  Moreover, the 
veteran has submitted no documentary evidence from his 
employers suggesting that these disabilities have interfered 
with his ability to perform the activities of his employment.

In short, in the absence of any medical or employment records 
demonstrating that the veteran's service-connected 
disabilities clearly interfere with normal employability, the 
criteria for a compensable evaluation under 38 C.F.R. § 3.324 
(1999) have not been met.  Therefore, the preponderance of 
the evidence is against the veteran's claim for this benefit.  

ORDER

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss is denied.

Entitlement to a compensable evaluation, based upon multiple, 
noncompensable disabilities, under 38 C.F.R. § 3.324 (1999) 
is denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

